UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7862


ATTILA EURIPIDES COSBY,

                      Plaintiff – Appellant,

          v.

ARLINGTON COUNTY SHERIFF DEPARTMENT, Office (en masse);
DEPUTY GLOVER, Sheriff Deputy (male) at Arlington Cnty.
Det. Facility; SERGEANT LINDSEY, Sheriff Deputy (male) at
Arlington Cnty. Det. Facility; CAPTAIN TERNENT, Sheriff
Deputy (male) at Arlington Cnty. Det. Facility; MAJOR
KIDWELL; ISC HORNE; DEPUTY PEMBERTON; DEPUTY CAMARDIE,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:15-cv-00182-AWA-RJK)


Submitted:   March 29, 2016                 Decided:   April 1, 2016


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Attila Euripides Cosby, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Attila Euripides Cosby seeks to appeal the district court’s

order     dismissing   his    42   U.S.C.      § 1983   (2012)    complaint     for

failure to state a claim.            We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

      Parties    are   accorded     30       days   after   the   entry   of    the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                      “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

      The district court’s order was entered on the docket on

October 2, 2015.       The notice of appeal was filed on November 13,

2015. *   Because Cosby failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

deny leave to proceed in forma pauperis and dismiss the appeal.

We   dispense   with   oral    argument       because   the   facts   and      legal




      *For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                         2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3